ON REHEARING

                            UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7410


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILFREDO GONZALEZ LORA,

                Defendant - Appellant.



                            No. 15-6137


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILFREDO GONZALEZ LORA,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria.        Leonie M. Brinkema,
District Judge.   (1:98-cr-00358-LMB-4; 1:11-cv-01413-LMB; 1:09-
cv-01008-LMB; 1:14-cv-00873-LMB; 1:03-cv-00670-LMB)


Submitted:   November 25, 2015             Decided:   December 9, 2015
Before DUNCAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilfredo Gonzalez Lora, Appellant Pro Se.   Richard D. Cooke,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

      In     these      consolidated           appeals,         Wilfredo     Gonzalez        Lora

appeals the district court’s orders denying his Fed. R. Civ. P.

60(b) motion seeking relief from its judgment denying 28 U.S.C.

§ 2255 (2012) relief, denying his Fed. R. Civ. P. 59(e) motion

seeking to alter or amend the order denying Rule 60(b) relief,

denying his motion to amend his Rule 60(b) motion, and denying

his Rule 59(e) motion seeking relief from the order denying his

motion to amend.          For the reasons that follow, we affirm.

      A    prisoner       cannot           appeal      a   final    order       in   a     § 2255

proceeding        unless        a     circuit          justice     or     judge      issues      a

certificate of appealability (COA).                         28 U.S.C. § 2253(c)(1)(B)

(2012).      Generally, a COA is required to appeal an order denying

a Rule 60(b) motion in a § 2255 proceeding.                              Reid v. Angelone,

369 F.3d 363,       369        (4th    Cir.       2004).      This     court        recently

clarified, however, that a COA is not required in the limited

circumstance in which the district court dismisses a Rule 60(b)

motion as an unauthorized, successive habeas petition.                                    United

States v. McRae, 793 F.3d 392, 399-400 (4th Cir. 2015).

      To file a successive § 2255 motion in the district court, a

prisoner     must       first       obtain    preauthorization           from     this     court.

28 U.S.C. §§ 2244(b)(3)(A), 2255(h) (2012).                             Although a prisoner

is permitted to seek Rule 60(b) relief from a district court’s

judgment     in     a    § 2255       proceeding,          “a    district    court        has   no

                                                   3
discretion to rule on a Rule 60(b) motion that is functionally

equivalent       to    a    successive          [§ 2255]      application.”          United

States v. Winestock, 340 F.3d 200, 206 (4th Cir. 2003).                           Where a

Rule 60(b) motion “challenges some defect in the integrity of

the federal habeas proceedings,” it is a true Rule 60(b) motion

and may be reviewed without preauthorization.                         McRae, 793 F.3d

at   397   (internal         quotation         marks   omitted).         Applying    these

principles, we conclude the COA requirement does not apply to

Lora’s appeal of the orders dismissing his Rule 60(b) motion and

denying his subsidiary postjudgment motions.

      We   review      for      abuse     of    discretion     the   district     court’s

denial of a Rule 59(e) or Rule 60(b) motion.                         Mayfield v. Nat’l

Ass’n for Stock Car Auto Racing, Inc., 674 F.3d 369, 378 (4th

Cir. 2012) (Rule 59(e)); MLC Auto., LLC v. Town of S. Pines, 532
F.3d 269, 277 (4th Cir. 2008) (Rule 60(b)).                       We discern no abuse

of discretion in the court’s rejection of Lora’s motions.

      As   the     district         court    correctly       determined,    Lora’s    Rule

60(b) motion seeking relief from the district court’s § 2255

judgment is the functional equivalent of a successive § 2255

motion.      See      Gonzalez       v.     Crosby,    545 U.S. 524,   532   (2005);

Winestock, 340 F.3d at 207.                     While Lora argues that his Rule

60(b) motion addressed only a procedural defect in the § 2255

proceedings,          the       substance        of    his      motion      belies     its

characterization           as   a    “true”     Rule   60(b)    motion.       Similarly,

                                                4
Lora’s Rule 59(e) motion to alter or amend the order dismissing

his Rule 60(b) motion raised arguments seeking to undermine the

district court’s disposition of his substantive claims in his

§ 2255     motion       and,    effectively,         his     underlying         criminal

conviction.      The district court therefore lacked jurisdiction to

adjudicate      these    motions,      and   they     were    properly       subject    to

dismissal.

       With regard to his motion to amend his Rule 60(b) motion

and    subsequent   Rule       59(e)   motion,       Lora    relies     on    Fobian    v.

Storage Tech. Corp., 164 F.3d 887 (4th Cir. 1999), to argue that

the district court improperly declined to exercise jurisdiction

over     the   motion     to    amend.           However,    Fobian’s        holding    is

inapposite here, as Lora’s motion to amend was not a Rule 60(b)

motion and was not in aid of the pending appeal.                             See Doe v.

Public Citizen, 749 F.3d 246, 258 (4th Cir. 2014); Fobian, 164
F.3d at 890-91.          In any event, even if the pending appeal did

not deprive the district court of jurisdiction over the motion,

the court would have lacked jurisdiction to consider it, as it

was    itself    the     functional      equivalent          of    an   unauthorized,

successive      § 2255    motion.        See      Gonzalez, 545 U.S.    at     532;

Winestock, 340 F.3d at 207.              Thus, the district court properly

denied Lora’s motion to amend and his Rule 59(e) motion seeking

relief from the order denying that motion.



                                             5
     Finally, we construe Lora’s notices of appeal and appellate

pleadings   as     an   application     to   file     a    second   or   successive

§ 2255 motion.      Winestock, 340 F.3d at 208.                 In order to obtain

authorization to file a successive § 2255 motion, a prisoner

must assert claims based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h).          Lora’s claims do not satisfy either of

these   criteria.        Therefore,    we    deny     authorization      to    file    a

successive § 2255 motion.

     Accordingly, we affirm the district court’s orders.                              We

dispense    with    oral     argument       because       the    facts   and    legal

contentions   are       adequately    presented     in     the   materials      before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                        6